Citation Nr: 1034343	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  10-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for a 
chronic adjustment disorder, claimed as posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from May 1950 to October 
1950.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2008 rating decision. 

The issue of entitlement to an effective date earlier than 
March 5, 2008 for the grant of service connection for PTSD 
was raised at the Veteran's hearing before the Board in 
August 2010, but has not yet been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At the Veteran's hearing before the Board in August 2010, the 
Veteran indicated that he was currently receiving psychiatric 
treatment through VA at the Canandaigua VA Medical Center; and he 
reported having seen the doctor as recently as the week prior to 
his hearing.  Unfortunately, the last VA treatment records that 
are of record were printed in June 2008, more than a year before 
the hearing, and do not contain the current treatment records 
that the Veteran acknowledged at his hearing.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice of 
VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before VA, even where they are 
not actually before the adjudicating body.  Additionally, the 
undersigned Judge assured the Veteran and his representative at 
the hearing that the Board would obtain these outstanding VA 
treatment records.

As such, the AMC should attempt to obtain VA psychiatric 
treatment records from June 2008 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain the Veteran's VA psychiatric 
treatment records from June 2008 to the 
present, to include those held at the 
Canandaigua VA Medical Center.

2.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).








_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


